Judgment, Supreme Court, New York County (Walter Tolub, J.), entered December 27, 2002, *128which denied and dismissed the petition brought pursuant to CPLR article 78 to annul a determination of respondent Police Commissioner, dated May 17, 2001, denying petitioner’s application for a target pistol permit, unanimously affirmed, without costs.
In view of the evidence indicating that petitioner had failed to properly safeguard three rifles which were stolen and failed once again to properly secure a licensed handgun which was stolen and was used in an assault, there was a rational basis for respondent’s determination denying his application for a handgun permit. Accordingly, respondent’s determination may not be judicially disturbed (see Matter of Nash v Police Dept. of City of N.Y., 271 AD2d 384 [2000]). Concur — Saxe, J.P., Ellerin, Williams, Lerner and Marlow, JJ.